DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-18 are objected to because of the following informalities:  the claims depend from claim 12, which recites a treated wastewater product, but the claims recite “the method of claim 12” etc.  The preambles should properly refer to claim 12 (and, presumably, intervening claims) as a “wastewater stream” (or “treated wastewater stream” or product or the like, as desired), or if they are intended to represent methods, should explain how the method incorporates the stream of claim 12.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haider et al (US PGPub 2014/0309410 A1).
With respect to claim 1, Haider teaches a modified polysaccharide (chitosan) which is modified to include nitrogen-containing moieties (amines) [Abs].  The chitosan product is useful for binding heavy metals e.g. for water treatment [0004, 0031, 0048].
With respect to claim 2, the process of making e.g. reaction with an amine [0016] would satisfy the broadest reasonable interpretation of aminolysis.
With respect to claim 3, the material is chitosan.

Claims 1-3, 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mabille et al (US PGPub 2009/0272693 A1).
With respect to claims 1 and 6, Mabille teaches treating contaminated water e.g. to remove heavy metals by contacting with a composition including a polysaccharide such as a starch [Abs].  The starch may be modified to improve its affinity for metals e.g. by introducing cationic or cationizable groups [0021-0022] which may be nitrogen- or sulfur-containing moieties [0023].  A particular example of a useful moiety [0034-0035, formula (I)] is an imidazole group.

    PNG
    media_image1.png
    141
    227
    media_image1.png
    Greyscale

With respect to claim 2, absent further recitation of requirements, the process of forming may be considered imidazolation [0031-0034].
With respect to claim 3, as above the polysaccharide may be a starch, or a cellulose [0013-0015].
With respect to claim 10, Mabille teaches examples in which the treatment agent is provided at a concentration of about 425 ppm (42.5 mg/100 mL = 425 mg/L which is approx. equivalent to ppm) to treat a contamination of about 1-50 ppm (1-50 mg/L) from the daughter liquor used for testing [0088-0090].
With respect to claim 11, the process inherently causes precipitation.  Regardless, Mabille explicitly teaches testing a supernatant, which requires a corresponding precipitate containing the separated waste materials [0091].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 7-9, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mabille et al in view of Buriks et al (US 4,310,472) and Bluemle et al (US PGPub 2017/0274352 A1).
 	With respect to claims 4 and 5, Mabille teaches as above, including treating wastewater containing heavy metal such as arsenic.  Mabille is silent to also treating water containing oil-coated particulates.
	However, Bluemle teaches enhancing filtration performance for streams such as mining slurries [Abs] which may include treatment with a modified polysaccharide [0013] which is useful to enhance separation of a variety of metals as well as coal [0022].  Additionally, Buriks teaches quarternary amine compounds [Abs] e.g. for flocculation of turbid waters, and teaches that the structures are particularly useful for clarification of water containing oil-coated solids e.g. from refinery processes or other industries [Col. 11 lines 50-60].
	It would have been obvious to one of ordinary skill in the art to apply Mabille’s taught process to a stream containing oil-coated solids because, as in Bluemie, modified polysaccharides may be useful for enhancing separation in mining-related streams and, as in Buriks, quarternary amine flocculants and the like are particularly useful in purification of oil-coated solids from industrial applications.
With respect to claim 7, as above at least Buriks teaches treating output from refinery operations.
	With respect to claim 8, absent specific requirements for any upstream processes, it is not clear what the term tertiary treatment stage requires.  Regardless, pretreatment steps e.g. separation of free oil, prefiltration, and the like are obvious engineering choices for water treatment processes depending upon the specific expected contaminants.
	With respect to claim 9, see the rejection of claim 10 above.  Mabille suggests treatment with concentrations consistent with the claim requirements.  Regardless, optimization of the dosage of a treatment agent, absent new or unexpected results, represents an obvious engineering choice for one of ordinary skill in the art
	With respect to claim 12, see the rejections of claims 1 and 10 above.  The claimed treated stream would have been obvious as an application of Mabille’s taught treatment agent to industries e.g. refinery effluents in which such flocculants are expected to be useful for removing metals and oily particulates and the like, and the claimed dosages are consistent with examples taught by Mabille.
	With respect to claims 13 and 16, see the rejections of claims 1, 2, and 6 above.  Mabille teaches that the imidazoles may be useful moieties to attach, and as such the attachment, absent further clarification of requirements, represents imidazolation.
	With respect to claim 14, as above Mabille teaches starch, cellulose, and the like may be used.
	With respect to claim 15, as above Mabille teaches removal of at least selenium, and Bluemie suggests utility for other metals in mining industry.
	With respect to claims 17 and 18, as above the use of the process to treat wastewater from refinery operations would have been obvious, and absent further requirements, properly satisfies a tertiary treatment stage, or alternatively upstream treatment would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777